Smith, Justice.
This case involves a petition for a writ of mandamus to compel a superior court judge to act on the petitioner’s request for a grant of *321credit for time served in jail prior to the petitioner’s conviction.
Decided October 9, 1986.
Timmy L. Harper, pro se.
In view of the fact that this is a direct application to this court for a writ of mandamus, this case is controlled by Brown v. Johnson, 251 Ga. 436 (306 SE2d 655) (1983), and the petition is therefore dismissed.

Petition for Writ dismissed.


All the Justices concur.